Citation Nr: 0731330	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The matter of entitlement to service connection for hearing 
loss on de novo review is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC. VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2000 Board decision denied the 
veteran's claim of service connection for bilateral hearing 
loss based essentially on a finding that a hearing loss 
disability by VA standards was not shown; an unappealed 
October 2002 rating decision declined to reopen the claim.

2.  Evidence received since the October 2002 rating decision 
includes a private audiogram chart dated in April 2006 which 
appears to show current hearing loss disability; it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for hearing loss may be 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim to reopen; 
but as the disposition below is favorable to the veteran to 
the extent indicated, there is no need to discuss the impact 
of the VCAA in this matter.

An unappealed Board or rating decision is final based on the 
evidence of record at the time of such decision.  38 U.S.C.A. 
§§ 7104, 7105.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in October 
2004), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Historically, a September 2000 Board decision denied the 
veteran's claim seeking service connection for hearing loss 
because the evidence did not show that he had a hearing loss 
disability by VA standard, i.e., as defined in 38 C.F.R. 
§ 3.385.  He did not appeal this decision to the U.S. Court 
of Appeals for Veterans Claims, and it became final.  38 
U.S.C.A. § 7104.  The most recent final denial in this case 
was an October 2002 rating decision which declined to reopen 
the claim.  He did not appeal this decision, and it also 
became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the October 2002 rating 
decision included service medical records including a 
separation examination that showed mixed hearing loss, not 
considered disabling; VA examination reports that did not 
show hearing loss disability by VA standards; and an 
uninterpreted January 2002 private audiometry chart that did 
not appear to show hearing loss by VA standards.  

Evidence of record received after the October 2002 rating 
decision includes an uninterpreted private audiometry chart 
dated in April 2006 which appears to possibly show current 
hearing loss disability by VA standards.

The April 2006 audiometry chart constitutes new evidence that 
may show current hearing loss disability by VA standards.  As 
the claim was previously denied, in part, on the basis that a 
hearing loss disability was not shown, this evidence relates 
to an unestablished fact necessary to substantiate the claim.  
Given that the veteran had noise exposure working on flight 
decks in the U.S. Navy, it raises the possibility that a 
current hearing loss disability may be related to service.  
Resolving reasonable doubt in the veteran's favor the Board 
finds that this new evidence raises a reasonable possibility 
of substantiating the claim of service connection for 
bilateral hearing loss.  Hence, the evidence received since 
the October 2002 rating decision is new and material, and the 
claim of service connection for bilateral hearing loss may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.


REMAND

The record now contains medical evidence that appears to show 
the veteran has bilateral hearing loss disability by VA 
standards.  It is not in dispute that the veteran's duties in 
service likely exposed him to noise trauma.  A current VA 
examination is necessary to confirm that he indeed has 
hearing loss disability by VA standards, and to determine 
whether any such disability is related to his exposure to 
acoustic trauma in service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
audiological evaluation (with 
audiometric studies) to determine 
whether or not the veteran has a hearing 
disability by VA standards (and, if so, 
its likely etiology).  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  If a 
hearing loss disability is found, the 
examiner should provide an opinion as to 
whether or not such disability is, at 
least as likely as not, related to the 
veteran's service, to include noise 
exposure therein.  The examiner must 
explain the rationale for the opinion 
given.

2.  The RO should then readjudicate this 
matter.  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and give the veteran 
and his representative the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


